UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7618



MALCOLM E. PFEIFFER-EL,

                                             Petitioner - Appellant,

          versus


RICK JACKSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-939-5-BO)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm E. Pfeiffer-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Malcolm E. Pfeiffer-El seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   Pfeiffer-El v. Jackson, No. CA-00-

939-5-BO (E.D.N.C. Sept. 10, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2